Citation Nr: 1731783	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  06-37 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial compensable evaluation for epididymitis with varicosities.

2. Entitlement to an initial compensable evaluation for erectile dysfunction, to include entitlement to special monthly consideration (SMC) for loss of use of a creative organ.  

3. Entitlement to an evaluation in excess of 10 percent from March 1, 2003 to April 3, 2012, and in excess of 20 percent from April 3, 2012 for left shoulder condition.  

4. Entitlement to an evaluation in excess of 10 percent from March 1, 2003 to April 3, 2012, and in excess of 30 percent from April 3, 2012 for right shoulder condition.

5. Entitlement to an evaluation in excess of 10 percent from March 1, 2003 to January 4, 2009, in excess of 20 percent from January 4,2009 to April 3, 2012, and in excess of 40 percent from April 3, 2012 for a lumbosacral spinal disorder, L4-S1.

6.  Entitlement to a compensable rating for right lower extremity radiculopathy since January 5, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1981 to February 2003.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an
April 2005 rating decision issued by the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania which granted service connection for degenerative disc disease from L4 to S1 at a 10 percent rating, a left shoulder disability at a 10 percent rating, a right shoulder disability at a 10 percent rating,
epididymitis with varicosities at a noncompensable rating, and erectile dysfunction
at a noncompensable rating, all effective March 1, 2003

In a September 2009 rating decision, the RO assigned a 20 percent rating for
degenerative disc disease from L4 to S1 effective January 5, 2009.  The Board remanded this matter to the RO in November 2011, after which the RO assigned a 20 percent rating for left shoulder condition, a 30 percent rating for right shoulder condition, and a 40 percent rating for degenerative disc disease from L4 to S1, all effective April 3, 2012. 

The Veteran is currently service connected under DC 8522 for peripheral neuropathy of the right lower extremity, associated with degenerative disc disease from L4 to S1.  Because the Board is service connecting radiculopathy under a different diagnostic code, service connection under DC 8522 is hereby ended.

Because these ratings are not the maximum ratings available for these disabilities, the Veteran's appeal for higher initial ratings for service connected degenerative disc disease from L4 to S1, left and right shoulder conditions, erectile dysfunction, and epididymitis, all remain in appellate status.  See AB v Brown, 6 Vet App 35 (1993).  


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's epididymitis has been characterized by the presence of a mild left varicocele.  Neither long term drug therapy, 1-2 hospitalizations per year, nor intensive management have been shown.

2.  During the period on appeal, penile deformity has not been shown.

3.  During the period on appeal, the Veteran showed loss of effective function of a creative organ.

4.  During the period prior to April 3, 2012, the Veteran's left shoulder disability has been characterized by pain and full range of motion; limitation of motion of the arm at shoulder level has not been shown.

5.  During the period from April 3, 2012, the Veteran's left shoulder disability has been characterized by flexion limited to 110 degrees, and abduction limited to 50 degrees, even accounting for pain, and after repetitive motion.  Ankylosis has not been shown.  

6.  During the period prior to April 3, 2012, the Veteran's right shoulder disability has been characterized by pain and full range of motion; limitation of motion of the arm at shoulder level has not been shown.

7.  During the period from April 3, 2012, the Veteran's right shoulder disability has been characterized by flexion limited to 95 degrees, with painful motion beginning at 110 degrees, and abduction was limited to 50 degrees, with painful motion beginning at 60 degrees.  Ankylosis has not been shown.

8.  During the period prior to January 5, 2009, the Veteran's lumbosacral spine disability has been characterized by full range of motion with pain.

9.  During the period from January 5, 2009 to April 3, 2012, the Veteran's lumbosacral spine disability has been characterized by pain and limitation of motion between 30 and 60 degrees.  Forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, have not been shown.

10. During the period from April 3, 2012, the Veteran's lumbosacral spine disability has been characterized by forward flexion of the thoracolumbar spine less than 30 degrees.  Unfavorable ankylosis of any part of the spine has not been shown.

11. During the period from January 5, 2009, the neurological symptoms in the Veteran's lower right extremity have been characterized by hypoactive reflexes, normal muscle function, and decreased sensitivity to light touch, as well as pain, paresthesias and/or dysesthesias, and numbness.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for chronic epididymitis are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.21, 4.1, 4.3, 4.7, 4.31, 4.115, Diagnostic Code 7525 (2016).

2.  The criteria for an initial compensable disability rating for erectile dysfunction have not all been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.115b, Diagnostic Code 7522 (2016).

3.  The criteria for entitlement to special monthly compensation based on loss of use of a creative organ have been met.  38 U.S.C.A. §§ 1114 (k), 5107 (West 2014); 38 C.F.R. § 3.350 (a) (2016).

4.  For the period prior to April 3, 2012, the criteria for the assignment of a disability rating in excess of 10 percent for the Veteran's left shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.69, 4.71a, Diagnostic Code 5201 (2016).

5.  For the period from April 3, 2012, the criteria for the assignment of a disability rating in excess of 20 percent for the Veteran's left shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.69, 4.71a, Diagnostic Code 5201 (2016). 

6.  For the period prior to April 3, 2012, the criteria for the assignment of a disability rating in excess of 10 percent for the Veteran's right shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.69, 4.71a, Diagnostic Code 5201 (2016).

7.  For the period from April 3, 2012, the criteria for the assignment of a disability rating in excess of 30 percent for the Veteran's right shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.69, 4.71a, Diagnostic Code 5201 (2016).

8.  For the prior to January 5, 2009, the criteria for a rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2016).

9.  For the period from January 5, 2009 to April 3, 2012, the criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2016). 

10. For the period from April 3, 2012, the criteria for a rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2016).
 
11. For the period from April 3, 2012, the criteria for a rating of 10 percent, but no more, for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71, 4.124, 4.124a, DC 8521 (2016).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in May 2008. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, service treatment records, VA examination reports, military personnel records, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).

The Board recognizes that in the January 2009 and April 2012 examinations, the examiner did not measure the Veteran's range of motion of the shoulder joints and spine while weight-bearing and in both active and passive motion, per the holding in Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  However, the Board finds that remanding the appeal would not be of benefit to the Veteran in this case.  The demonstrated ranges of motion are so far in excess of what is required for an increased rating that these results would not plausibly show that an increased rating is warranted.  Moreover, the remaining criteria require a showing of ankylosis or numerous incapacitating episodes, which are not shown.  As such, the factors addressed Correia are no longer pertinent in addressing the merits of this claim.  Therefore, VA has met its duty to assist in this respect.  

Finally, the Board notes that this appeal was remanded in November 2011 in order to obtain an examination measuring the Veteran's range of motion in the joints affected by this appeal.  All available records have been obtained and attached to the claims file.  The Board is now satisfied that there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  Therefore, VA has met its duty to assist in this respect.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10 , 4.40, 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2016).

Epididymitis

In an April 2005 rating decision, the Veteran was granted service connection for epididymitis with varicosities.  A noncompensable rating was assigned under 38 C.F.R. § 4.115b , DC 7525 (addressing chronic epididymo-orchitis).  He has since disagreed with the assigned noncompensable rating. 

Disabilities characterized under this DC 7525 are rated the same as a urinary tract infection which, under 38 C.F.R. § 4.115a (2016), allows for a 10 percent rating when the evidence shows long-term drug therapy, 1 to 2 hospitalizations per year and/or "intermittent intensive management." 

Based on the evidence of record, a compensable rating is not warranted.  Specifically, the Veteran reported testicular pain at a November 2007 physical examination.  In a September 2009 medical report, the mild varicocele was seen on the Veteran's left testicle, measuring 0.24 cm in diameter.  A March 2012 statement and April 2012 VA examination noted continued pain.  Notably, the only functional impact mentioned at this most recent examination was difficulty with work because of the pain.  However, the examination report states that the Veteran's treatment plan does not include pain medication, and the record does not reflect drug therapy, hospitalizations, or intensive management of any duration for his varicocele.  Aside from the varicocele, the Veteran's reproductive organ examination report shows a normal genitourinary system.  

The Board has considered all potentially applicable diagnostic codes that rate the Veteran's epididymitis.  Specifically, the Board has considered whether a higher rating is appropriate under 38 C.F.R. § 4.115a (addressing ratings for dysfunctions of the genitourinary system), given his report of intermittent semen leakage at various points in the record.  Regardless of the presence of leakage, at no point was the Veteran shown to require the wearing of absorbent materials.  Accordingly, an alternate rating under this section is not for application.  

Erectile Dysfunction

The Veteran is seeking an initial compensable rating for his service-connected erectile dysfunction. 

The Veteran's service-connected erectile dysfunction is currently rated as noncompensable.  In order to warrant a compensable rating, the evidence must show deformity of the penis with loss of erectile power (20 percent).  38 C.F.R. § 4.115(b), DC 7522. 

The Board observes that the Veteran's private and VA treatment records, as well as the VA examinations in January 2008 and April 2012, all indicate that the Veteran has erectile dysfunction.  However, the Board finds that there is essentially no evidence of any testicular or penile deformities.  Moreover, the April 2012 examiner specifically indicated that the Veteran is able to achieve an erection sufficient for penetration and ejaculation, without medication.  Absent evidence of penile deformity, even though there is erectile dysfunction, a compensable rating is not warranted under DC 7522.  38 C.F.R. § 4.31 (2016).  

However, the Board finds that the Veteran is entitled to special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (k) (West 2014) for loss of use of a creative organ.  The relevant inquiry concerning loss of use is whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  See Tucker v. West, 11 Vet. App. 369 (1998).  In this case, the April 2012 examiner noted that the Veteran is able to achieve an erection sufficient for penetration and ejaculation, without medication.  However, in a January 2008 letter, as well as a March 2012 statement, the Veteran states that he has lost all control of ejaculation.  Given this loss of control, the Board finds that the Veteran has sustained loss of use of a creative organ.  Accordingly, SMC for loss of use of a creative organ is warranted.

Musculoskeletal Ratings

Unfortunately, prior to the Veteran's April 2012 examination, he had not been tested for functional limitations under Deluca, and so VA was unable to award a rating in excess of 10 percent for the Veteran's joint-related disabilities.  The April 2012 examiner tested the Veteran's functional limitations, accounting for pain, and the results supported ratings in excess of 10 percent for the period from April 3, 2012.  The Board feels that remanding to the RO for a speculative opinion as to this time period would only serve to delay adjudication and would not provide probative information as to the Veteran's most accurate rating for this time period.

Left Shoulder

The Veteran is seeking an increased rating for his left shoulder disability, which is currently rated at 20 percent under 38 C.F.R. § 4.71a, DCs 5201, which addresses limitation of motion of the arm.   

In order to warrant a rating in excess of 20 percent for a disability to the non-dominant shoulder, the evidence must show:
* Unfavorable ankylosis of the scapulohumeral joint limited to 25 degrees of abduction (40 percent under DC 5200);
* Intermediate between favorable and unfavorable ankylosis (30 percent under DC 5200). 
* Limitation of motion to 25 degrees from the side (30 percent under DC 5201); or
* Impairment of the humerus with fibrous union at the scapulohumeral joint (40 percent under DC 5202)
See 38 C.F.R. § 4.71a (2016).

As an initial matter, ankylosis of the left shoulder has not been shown at any point in the appeal period.  Therefore, a 40 percent rating under DC 5200 is not for application.

At the April 2012 examination, the Veteran stated that he experienced constant pain in both shoulders, with no flare-ups.  While below the normal range of motion, his left shoulder range of motion was well in excess of 25 degrees from the side, even after repetitive use testing.  Despite testing positive for the lift-off subscapularis test, which would indicate tendinopathy, as well as the Veteran's left AC joint sprain, there was no impairment of the humerus at the scapulohumeral joint.  

At the Veteran's most recent examination, his left shoulder flexion was limited to 110 degrees, and abduction was limited to 50 degrees, even accounting for pain, and after repetitive motion.  He also endorsed less movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement in this joint.  However, neither of these limitations merits an increased rating under the above diagnostic codes.   

These findings led the RO to award a rating of 20 percent effective April 3, 2012.  The Board finds that this is the appropriate rating for the minor shoulder joint.

Right Shoulder

The Veteran is seeking an increased rating for his right shoulder disability, which is currently rated at 30 percent under 38 C.F.R. § 4.71a, DCs 5201, which addresses limitation of motion of the arm.   

In order to warrant a rating in excess of 30 percent for a disability to the dominant shoulder, the evidence must show:
* Intermediate between favorable and unfavorable ankylosis of the scapulohumeral joint (40 percent under DC 5200). 
* Limitation of motion to 25 degrees from the side (40 percent under DC 5201); or
* Impairment of the humerus with fibrous union at the scapulohumeral joint (50 percent under DC 5202)
See 38 C.F.R. § 4.71a (2016).

As an initial matter, ankylosis of the right shoulder has not been shown at any point in the appeal period.  Therefore, a 40 percent rating under DC 5200 is not for application.

At the April 2012 examination, the Veteran stated that he experienced constant pain in both shoulders, with no flare-ups.  While below the normal range of motion, his right shoulder range of motion was well in excess of 25 degrees from the side, even after repetitive use testing.  Finally, despite testing positive for the lift-off subscapularis test, which would indicate tendinopathy, there was no impairment of the humerus at the scapulohumeral joint.   

At his most recent examination, the Veteran's right shoulder flexion was limited to 95 degrees, with painful motion beginning at 110 degrees, and abduction was limited to 50 degrees, with painful motion beginning at 60 degrees.  He also endorsed less movement than normal, weakened movement, and pain on movement in this joint.  However, neither of these limitations merits an increased rating under the above diagnostic codes.

These findings led the RO to award a rating of 30 percent effective April 3, 2012.  The Board finds that this is the appropriate rating for the major shoulder joint.

Lumbosacral Spine

For the appeal period, the Veteran is currently assigned a 40 percent rating for his lumbar spine disability under 38 C.F.R. § 4.71a, DC 5237 (addressing lumbosacral strain), based on the results of his April 2012 examination.  This diagnostic code applies a general rating formula that is applicable for most spine disabilities.  Under this rating formula, the next-higher 50 percent evaluation is warranted when the evidence shows unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DCs 5237 (2016).  An "incapacitating episode" is "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DCs 5243, Note 1 (2016).

Ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Lewis v. Derwinski, 3 Vet.  App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

In this case, an increase is not warranted for any of the periods on appeal for the Veteran's lumbosacral spine.  A January 2008 letter from a physician in Korea mentions the Veteran's full lower back range of motion, albeit with pain.  Further, an examination dated January 2009, which was the basis of increasing the Veteran's compensation to 20 percent for the period from January 2009 to April 2012, demonstrated forward flexion of 35 degrees, which is commensurate with the rating for that period.  As to the period from April 2012, the Veteran's most recent examination results also demonstrate a measurable range of motion.  The presence of a measurable range of motion throughout the appeal period precludes a finding of ankylosis, which, absent ankylosis, is necessary for the next highest rating in excess of 50 percent for this period.  Further, there is no evidence of record that the Veteran was prescribed bedrest at any point during the appeal period.  Accordingly, the Board concludes that a rating in excess of 40 percent for the Veteran's lumbosacral spine disability for the period from April 2012 is not warranted.

Neurological Impairment

When evaluating the extent of a Veteran's spine disability, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a), Note 1 (2016).   

The Veteran is presently in receipt of a noncompensable disability rating from March 29, 2007 for neurological symptoms in his right lower extremity associated with degenerative disc disease from L4 to S1, under 38 C.F.R. § 4.124a, DC 8522, which addresses paralysis of the superficial peroneal nerve.  Given that the April 2012 medical examiner indicated involvement of the sciatic, and not the peroneal nerve, the Board feels that DC 8520 is the most appropriate diagnostic code.  Under this diagnostic code, a 10 percent rating is warranted when the condition is "mild" in nature, and a 20 percent rating is warranted when the condition is "moderate."   

In January 2009, a medical examiner administered an electromyelography test (EMG) and diagnosed the Veteran with "chronic mild right L4 radiculopathy without ongoing process."  He endorsed a numbness and tingling sensation on the lateral aspect of his right thigh; however, there was no pain, nor was there any abnormal reflex.  Unfortunately, the examination report does not contain more specific results regarding the Veteran's reflexes and muscle strength.  

The April 2012 examiner indicated that the Veteran showed moderate intermittent pain, moderate paresthesias and/or dysesthesias, and numbness in the right leg and thigh, and diagnosed the Veteran with moderate radiculopathy involving the sciatic nerve root.  However, the Board disagrees with the characterization of the radiculopathy as "moderate."  The Veteran's peripheral nerve reflex in his knee and ankle was hypoactive (1+), he had normal muscle function, and normal sensitivity to light touch.  His muscle strength was normal, with no atrophy.  He reported using no assistive devices.  These symptoms more closely approximate a mild rating.  Accordingly, a rating of 10%, but no more, is granted for peripheral neuropathy from January 2009.

No other neurological abnormalities, such as bladder or bowel impairment, have been demonstrated during the appeal period.   

Based on the evidence of record, the Board determines that an increased rating is not warranted for the Veteran's lumbar spine disability, but that he is entitled to a 10 percent rating for neurological symptoms in his right lower extremity associated with degenerative disc disease from L4 to S1.

In considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, the Veteran has complained of chronic pain throughout the appeal period.  In his January 2007 letter to his representative, the Veteran expressed that his testicular pain and his lower back pain make it extremely difficult not only to sleep, but to even stand and walk.  The Veteran, in his April 2012 examination, stated that it is difficult to carry some objects.  Despite the above, the additional functional loss caused by the pain is accounted for in his range of motion measurements.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the rating he currently receives under Diagnostic Code 5237.  

The Board has also considered the Veteran's statements that his lumbar spine and neurological disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's erectile dysfunction, epididymitis, lumbar spine and shoulder disabilities, and radiculopathy have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In making this conclusion, the Board notes the Veteran's contentions that his scrotal pain, as well as his difficulty with standing, sitting, and walking, and his difficulty with carrying some objects, all make it difficult for him to work.  However, the Veteran has not pointed to any tangible effect of these conditions on his ability to perform even sedentary employment.  In addition, the record does not reflect any hospitalizations for the Veteran's disabilities on appeal.  As such, these factors do not merit ratings in excess of those already granted for the periods on appeal.


ORDER

Entitlement to a compensable rating for epididymitis with varicosities is denied.

Entitlement to a compensable rating for erectile dysfunction is denied.

Entitlement to special monthly consideration (SMC) for loss of use of a creative organ is granted. 

Entitlement to an evaluation in excess of 10 percent from March 1, 2003 to April 3, 2012, and in excess of 20 percent from April 3, 2012 for a left shoulder condition is denied.

Entitlement to an evaluation in excess of 10 percent from March 1, 2003 to April 3, 2012, and in excess of 30 percent from April 3, 2012 for a right shoulder condition is denied.

Entitlement to an evaluation in excess of 10 percent from March 1, 2003 to January 4, 2009, in excess of 20 percent from January 4,2009 to April 3, 2012, and in excess of 40 percent from April 3, 2012 for a lumbosacral spinal disorder, L4-S1 is denied.

Entitlement to a compensable rating for right lower extremity radiculopathy since January 5, 2009, is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


